Exhibit 10.14


Summary of the Registrant's Compensatory Arrangements with Executive Officers


Effective January 1, 2020, the current base salary for the Registrant's named
executive officers was as follows:


Name and Title
 
Base Salary for 2019
F. Thomson Leighton
Chief Executive Officer
 
$1
Edward McGowan
Chief Financial Officer
 
$450,000
Robert Blumofe
EVP - Platform & General Manager Enterprise Division
 
$505,000
Adam Karon
EVP and General Manager Media Division
 
$475,000
Rick McConnell
President and General Manager Web Division
 
$580,000
James Benson
Former Chief Financial Officer
 
$20,000






